Order entered August 19, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00168-CR
                                No. 05-22-00169-CR

                          LEE ROY CHANY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. F20-39327-P & F20-39331-P

                                       ORDER

      Before the Court is appellant’s August 17, 2022 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief received with the motion filed as of the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE